                    Case 2:19-cr-00022-TLN Document 45 Filed 07/27/21 Page 1 of 3



 1 TONI H. WHITE (SBN 210119)
   ATTORNEY AT LAW
 2 PO Box 1081
   El Dorado, CA 95603
 3 Telephone: (530) 885-6244

 4
   Attorney for Defendant
 5 LETICIA REED

 6

 7

 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 CASE NO. 2:19-CR-00022 TLN
12                                          Plaintiff,         STIPULATION REGARDING
                                                               CONTINUANCE OF STATUS
13   v.                                                        CONFERENCE; FINDINGS AND
                                                               ORDER
14   LETICIA REED,
15                                          Defendant.
16

17             The defendant, Leticia Reed, by and through her counsel, Toni White, and the Government,

18 by and through its counsel, Shelley Weger, hereby stipulate as follows:

19             1.         By previous order, this matter was set for status on July 29, 2021

20             2.         By this stipulation, defendant now moves to continue the status conference until

21 September 9, 2021, at 9:30 a.m., and to exclude time between July 29, 2021, and September 9, 2021,

22 under Local Code T4.

23             3.         The parties agree and stipulate, and request that the Court find the following:

24                        a)       The government represents that the discovery associated with this case

25             includes approximately 8307 Bates labeled pages, which includes personal tax returns,

26             investigative reports, transcripts of witness testimony, and records obtained from third

27             parties.

28                        b)       The undersigned defense counsel was appointed on this case on August 6,
                                                             1
          Stipulation and Order for Continuance of Status
          Hearing and for Exclusion of Time
                  Case 2:19-cr-00022-TLN Document 45 Filed 07/27/21 Page 2 of 3



 1            2020. Currently, defense investigation is ongoing. Defense counsel desires time to complete

 2            investigation, to continue to conference with counsel for the Government, to continue to

 3            consult with her client, to continue to review the current charges and research related to the

 4            charges, to continue to review the discovery and discuss potential resolutions with her client

 5            and otherwise prepare for trial.

 6                      c)        Defense counsel believes that failure to grant the above-requested continuance

 7            would deny her reasonable time necessary for effective preparation, taking into account the

 8            exercise of due diligence.

 9                      d)        The government does not object to the continuance.

10                      e)        Based on the above-stated findings, the ends of justice served by continuing

11            the case as requested outweigh the interest of the public and the defendant in a trial within

12            the original date prescribed by the Speedy Trial Act.

13                      f)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

14            3161, et seq., within which trial must commence, the time period of July 29, 2021 to

15            September 9, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),

16            B(iv) [Local Code T4] because it results from a continuance granted by the Court at

17            defendant’s request on the basis of the Court’s finding that the ends of justice served by

18            taking such action outweigh the best interest of the public and the defendant in a speedy trial.

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                                             2
         Stipulation and Order for Continuance of Status
         Hearing and for Exclusion of Time
                 Case 2:19-cr-00022-TLN Document 45 Filed 07/27/21 Page 3 of 3



 1          4.        Nothing in this stipulation and order shall preclude a finding that other provisions of

 2 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

 3 a trial must commence.

 4
            IT IS SO STIPULATED.
 5
            Dated: July 27, 2021                               McGREGOR SCOTT
 6                                                             United States Attorney
 7
                                                               By:     /s/ Shelley Weger
 8                                                             SHELLEY WEGER
                                                               Assistant U.S. Attorney
 9                                                             For the United States
10          Dated: July 27, 2021                               By:    /s/ Toni White
                                                               TONI WHITE
11
                                                               For Defendant Leticia Reed
12

13

14
                                                         ORDER
15
            IT IS SO FOUND AND ORDERED this 27th day of July, 2021.
16

17

18

19
                                                               Troy L. Nunley
20                                                             United States District Judge
21

22

23

24

25

26

27

28
                                                           3
       Stipulation and Order for Continuance of Status
       Hearing and for Exclusion of Time
